

Exhibit 10.3
PROSPER MARKETPLACE, INC.
LONG-TERM CASH INCENTIVE PLAN




1.PURPOSE


The purpose of the Prosper Marketplace, Inc. Long-Term Cash Incentive Plan (as
amended from time to time, the “Plan”) is to motivate and reward tenured
eligible employees for their contributions toward the achievement of certain
Performance Goals (as defined below) by Prosper Marketplace, Inc. (together with
its subsidiaries, the “Company”).
2.DEFINITIONS
The following definitions shall be applicable throughout the Plan:
(a)“Award” means the amount of cash incentive payable under the Plan to a
Participant with respect to a Performance Period.
(b)“Base Salary” means a Participant’s annual base salary (adjusted for any less
than full-time employment) during the first year of the Performance Period to
which an Award relates, determined on a payroll-by-payroll basis based on the
amount actually paid to Participant during such year, excluding, for the
avoidance of doubt, (i) any compensation other than regular base salary and (ii)
any temporary salary adjustments in effect during the Performance Period. Except
as otherwise required by applicable law or as determined by the Committee, Base
Salary shall not include salary paid during any paid leave of absence or any
variable forms of compensation including, but not limited to, overtime, on-call
pay, lead premiums, shift differentials, bonuses, incentive compensation,
commissions, stock options, restricted stock units, restricted stock, stock
appreciation rights, or expense allowances or reimbursements. Nothing in the
Plan, or arising as a result of a Participant’s participation in the Plan, shall
prevent the Company from changing a Participant’s Base Salary at any time based
on such factors as the Company shall in its discretion determine appropriate.
(c)“Board” means the Board of Directors of the Company, as constituted from time
to time.
(d)“Change in Control” means the occurrence of any of the following:
(i)any person (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act (a “Person”)), other than any person who currently owns more than a
majority of the Company’s Common Stock, becoming the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of the combined voting power of the then outstanding voting securities of the
Company, except that any change in the ownership of the stock of the Company as
a result of a private financing of the Company that is approved by the Board
will not be considered a Change in Control;
(ii)a consolidation or merger of the Company with or into another entity, unless
the stockholders of the Company immediately before such consolidation or merger
own, directly or indirectly, a majority of the combined voting power of the
outstanding voting securities of the corporation or other entity resulting from
such consolidation or merger;
4154-3566-6728.9





--------------------------------------------------------------------------------



(iii)the sale of all or substantially all of the assets of the Company; or
(iv)the liquidation, dissolution or winding up of the entity.
Notwithstanding anything to the contrary, (x) a transaction shall not constitute
a Change in Control if its sole purpose is to change the jurisdiction of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction; and (y) to the extent necessary
to avoid the imposition of taxes and penalties under Code Section 409A, a Change
in Control shall not be deemed to have occurred for purposes of the Plan unless
such Change in Control also constitutes a change in the ownership or effective
control of the Company or a change in ownership of a substantial portion of the
assets of the Company under Code Section 409A shall not be deemed to constitute
a Change in Control.
(e)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(f)“Committee” means the Compensation Committee of the Board unless another
committee is designated by the Board, or if there is no Compensation Committee
or other designated committee, the full Board. As of the Effective Date, the
Plan shall be administered by the Compensation Committee of the Board.
(g)“Effective Date” means November 5, 2020.
(h)“Executive Officers” shall mean the Company’s Chief Executive Officer (the
“CEO”), Chief Financial Officer, Chief Technology Officer, General Counsel and
Secretary, President, Chief Operating Officer, Chief Marketing Officer, any
other C-level officer that reports directly to the CEO, in each case as may
serve from time to time, any executive vice president of the Company, or any
vice president of the Company.
(i)“Participant” means any Executive Officer of the Company who meets the
eligibility requirements set forth in Section 4.
(j)“Performance Goal” means a formula or standard determined by the Committee
with respect to each Performance Period based on one or more criteria and any
adjustment(s) thereto established by the Committee. Performance Goals may differ
from Participant to Participant, Performance Period to Performance Period and
from Award to Award. Any criteria used may be measured, as applicable, (i) in
absolute terms, (ii) in relative terms (including, but not limited to, any
increase (or decrease) over the passage of time and/or any measurement against
other companies or financial or business or stock index metrics particular to
the Company), (iii) on a per share and/or share per capita basis, (iv) against
the performance of the Company as a whole or against any affiliate(s), or a
particular segment(s), a business unit(s) or a product(s) of the Company or
individual project company, and/or (v) on a pre-tax or after-tax basis.
-2-
4154-3566-6728.9





--------------------------------------------------------------------------------



(k)“Performance Period” means a series of successive two (2) year periods
commencing as of January 1, 2020. The first Performance Period shall begin as of
January 1, 2020, and end on December 31, 2021, or such shorter period as
determined by the Committee in its sole discretion from time to time with
respect to all or certain Participants.
3.ADMINISTRATION
The Plan shall be administered by the Committee, which shall have the
discretionary authority to interpret the provisions of the Plan, including all
decisions on eligibility to participate, the establishment of Performance Goals
and Performance Periods, the amount of Awards payable under the Plan, and the
payment of Awards. The Committee shall also have the discretionary authority to
establish rules under the Plan so long as such rules do not explicitly conflict
with the terms of the Plan and any such rules shall constitute part of the Plan.
The decisions of the Committee shall be final and binding on all parties making
claims under the Plan. The Committee, in its sole discretion and on such terms
and conditions as it may provide, may delegate all or part of its authority and
powers under the Plan to one or more directors and/or officers of the Company.
4.ELIGIBILITY
Executive Officers shall participate in this Plan with respect to each
Performance Period, provided the Committee has not, in its sole discretion,
determined otherwise and that each such Executive Officer meets the following
conditions:
(a)has been employed with the Company for at least thirty-six (36) months as of
the date the Award is paid;
(b)is a part-time or full-time regular employee of the Company through, and as
of, the date of the payment of the Award; and
(c)is not subject to disciplinary action, is in good standing with the Company
and is not subject to a performance improvement plan.
Notwithstanding anything herein to the contrary, participation in a Performance
Period does not guarantee participation in any future Performance Period.
5.AMOUNT OF AWARDS
With respect to each Participant, the Committee will establish one or more
Performance Periods, an individual Participant incentive target (which may be,
but is not required to be, based on the Participant’s Base Salary) for each
Performance Period and the Performance Goal(s) to be met during such Performance
Period(s); provided, however, that unless the Committee determines otherwise,
each Participant’s incentive target shall be based on their Base Salary, as
follows:
-3-
4154-3566-6728.9





--------------------------------------------------------------------------------




TitleIncentive Target (% of Base Salary)CEO, CFO, CTO, Other C-level Officers,
GC150%EVP / Direct Report to CEO100%VP75%



The Committee may vary from these guidelines on a case-by-case basis, including
without limitation the incentive targets applicable to certain Participants.
Awards may be pro-rated on any basis determined appropriate in the Committee’s
discretion, including, but not limited to, in connection with transfers to new
positions or new locations, new hires, Participants on a leave of absence for
all or any portion of a Performance Period, or Participants working less than
full-time. The Committee reserves the right, in its sole discretion, to
increase, reduce or eliminate the amount of an Award otherwise payable to a
Participant with respect to any Performance Period.
Unless the Committee determines otherwise, an employee who first becomes an
Executive Officer after the start of any Performance Period but during the first
calendar year thereof shall become eligible for an Award with respect to such
Performance Period, subject to such Executive Officer’s having been employed
with the Company for at least thirty-six (36) months as of the date the Award is
paid, and provided that such initial Award shall be pro-rated to exclude the
portion of such Performance Period prior to such Executive Officer’s
participation in the Plan.
6.PAYMENT OF AWARDS
(a)Unless otherwise determined by the Committee or as set forth in an individual
agreement between the Company and a Participant, a Participant must be actively
employed and in good standing with the Company on the date the Award is paid.
The Committee may make exceptions to this requirement, including without
limitation in the case of retirement, death or disability, an unqualified leave
of absence or under other circumstances, as determined by the Committee in its
sole discretion.
(b)Any distribution made under the Plan shall be made in cash and shall occur
within a reasonable period of time after the end of the Performance Period to
which such Award relates, which shall initially be March 15 of the calendar year
following the end of the Performance Period, unless otherwise determined by the
Committee. Notwithstanding anything herein to the foregoing, (i) no Award shall
be considered earned or payable under the terms of the Plan if the Board
determines in its sole discretion, based on recommendation from Company
management and/or the Committee, that issuance of the Award would have a
material adverse impact on either the business outlook or the liquidity
assessment of the Company; and (ii) in order to comply with the short-term
deferral exception under Code Section 409A, if the Committee waives the
requirement that a Participant must be employed on the date the Award is to be
paid, payout shall occur no later than the 15th day of the third month following
the later of (x) the end of the Company’s latest taxable year to which such
Award relates or (y) the end of the latest calendar year to which such Award
relates, or shall otherwise be structured to comply with, or be exempt from,
Code Section 409A.
-4-
4154-3566-6728.9





--------------------------------------------------------------------------------



(c)In the event the Committee has determined that Awards should be paid
(including on a delayed basis) to Participants based on the achievement of the
applicable Performance Goals with respect to a Performance Period but a Change
in Control of the Company occurs prior to the payment thereof, each such payment
such be due no later than the date of the closing of the Change in Control.
7.GENERAL
(a)TAX WITHHOLDING. The Company shall have the right to deduct from all Awards
any applicable taxes, and any other deductions, required to be withheld with
respect to such payments. The Company also may withhold such amounts from any
other amount payable by the Company or any affiliate to the Participant, subject
to compliance with applicable laws.
(b)CLAIM TO AWARDS AND EMPLOYMENT RIGHTS. Nothing in the Plan shall confer on
any Participant the right to continued employment with the Company or any of its
affiliates, or affect in any way the right of the Company or any affiliate to
terminate the Participant’s employment at any time, and for any reason, or
change the Participant’s responsibilities. Awards represent unfunded and
unsecured obligations of the Company and a holder of any right hereunder in
respect of any Award shall have no rights other than those of a general
unsecured creditor to the Company.
(c)BENEFICIARIES. To the extent the Committee permits beneficiary designations,
any payment of Awards under the Plan to a deceased Participant shall be paid to
the beneficiary duly designated by the Participant in accordance with the
Company’s practices. If no such beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s legal representative,
legal beneficiary or estate, as applicable. A beneficiary designation may be
changed or revoked by a Participant at any time, provided the change or
revocation is filed with the Committee prior to the Participant’s death.
(d)NONTRANSFERABILITY. A person’s rights and interests under the Plan, including
any Award previously made to such person or any amounts payable under the Plan,
may not be sold, assigned, pledged, transferred or otherwise alienated or
hypothecated except, in the event of a Participant’s death, to a designated
beneficiary as provided in the Plan, or in the absence of such designation, by
will or the laws of descent and distribution.
(e)SUCCESSOR. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
(f)EXPENSES. The expenses of administering the Plan shall be borne by the
Company.
(g)TITLES AND HEADINGS. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.
(h)INTENT. It is the intent of this Plan that all payments hereunder be exempt
from the requirements of Code Section 409A so that none of the payments to be
provided under this Plan will be
-5-
4154-3566-6728.9





--------------------------------------------------------------------------------



subject to the adverse tax penalties imposed under Code Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to be so exempt. The
Company and each Participant will work together in good faith to consider
amendments to the Plan or revisions to the Plan with respect to the payment of
any Awards under the Plan, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to the Participant under Code Section 409A. In no event will the Company
reimburse a Participant for any taxes or other penalties that may be imposed on
the Participant as a result of Code Section 409A.
(i)GOVERNING LAW. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan, and any Award shall be determined in
accordance with the laws of the State of Delaware (without giving effect to
principles of conflicts of laws thereof) and applicable federal law.
(j)AMENDMENTS AND TERMINATION. The Committee may terminate the Plan at any time,
provided such termination shall not affect the payment of any Awards accrued
under the Plan prior to the date of the termination. The Committee may, at any
time, or from time to time, amend or suspend and, if suspended, reinstate, the
Plan in whole or in part, subject to applicable law.
* * *
-6-
4154-3566-6728.9



